DETAILED ACTION

Allowable Subject Matter
Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A computer peripheral device, comprising: a housing; a communication module coupled to the housing, the communication module configured to communicatively couple the computer peripheral device with a host computer device; one or more input elements coupled to the housing, the one or more input elements configured to be actuable by a user of the computer peripheral device; an optical sensor coupled to the housing, the optical sensor configured to generate optical data corresponding to a surface that the computer peripheral device is placed upon; one or more processors coupled to the optical sensor and the housing, the one or more processors configured to: determine, based on the optical data, a relative displacement of the computer peripheral device along the surface, the relative displacement being in response to the computer peripheral device being moved along the surface by a user; determine a surface brightness of the surface compare the surface brightness with one or more corresponding baseline characteristics stored in memory; classify, based on the comparing of the surface brightness with the one or more corresponding baseline characteristics, a type of the surface; and adjust, based on the classified type of the surface, an aspect of: (1) the determination of the relative displacement of the peripheral device; or (2) an operation of the optical sensor that alters the generating of the optical data.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Gu et al. (US Patent 9,433,382) is cited to teach a similar type brightness tracking method in figure 2A embodiment which detects a presents of a user’s finger instead of a optical background (see Fig. 2A, Col. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 12, 2022
   20140331791